Citation Nr: 0805161	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-17 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to service connection for a foot rash.

3.  Entitlement to an increased rating for a congenital 
deformity of the left ankle, currently rated as 20 percent 
disabling.

4.  Entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
January 2, 1953 to February 2, 1953.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 2005 and November 2006 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In February 2008, the Board 
advanced this case on its docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

A September 2000 VA treatment record notes that the veteran 
reported that he was receiving disability benefits from the 
Social Security Administration (SSA).  VA has a duty to 
obtain records pertaining to this application in connection 
with his claims for an increased rating and a TDIU.  
38 U.S.C.A. §  5103A; Tetro v. Gober, 14 Vet. App. 100, 108-
09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).  Since it does not appear that these records have 
been requested or obtained, a remand is required.  

In June 2005, the RO assigned a 10 percent rating under 
diagnostic code (DC) 5284 for a moderate foot injury.  38 
C.F.R. § 4.71a, DC 5284 (2007).  Prior to the aggravation, 
the RO assumed the left foot was 0 percent disabling.  The 
report of an April 2005 VA examination indicates the veteran 
walked with a cane and limped.  The examiner opined that the 
congenital left foot deformity increased in disability 
during service and that this resulted in a permanent 
worsening of the underlying pathology of the deformity.

The report of a November 2006 VA examination indicates the 
veteran's left ankle and foot were stable but ankylosis was 
present.  The ankle was fixed 4 degrees from the midline in 
plantar flexion.  There was no inversion or eversion active 
or passively.  There was abnormal tenderness throughout.  The 
examiner did not review the claims file and did not comment 
on actual loss of use of the foot.

Unfortunately, complications related to the veteran's 
peripheral vascular disease resulted in amputation of the 
left leg below the knee in January 2007.  In June 2007, he 
reported that an infection required amputation of the left 
leg above the knee.  Obviously a current VA examination of 
the left foot is no longer possible.   Therefore, his claims 
file should be reviewed by a qualified VA examiner who can 
provide a medical opinion as to the degree of aggravation 
caused by his military service and whether this disability 
approximated actual loss of use of the foot.  

The United States Court of Appeal for Veterans Claims (Court) 
has recently expanded the notice required under the Veterans 
Claims Assistance Act of 2000 (VCAA) in the case of a claim 
for increased rating.  For an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

The veteran has not been specifically told to submit 
evidence as to the impact of the disability on daily life 
(although a November 2006 letter told him to submit evidence 
as to the impact on employment).  Inasmuch as this issue 
must be remanded for other reasons, there is an opportunity 
to provide notice that fully complies with the requirements 
of Vazquez-Flores.

Because this claim is being remanded for a medical opinion 
and reevaluation of the left foot disability, the claim for a 
TDIU is also being remanded since the claims are inextricably 
intertwined.  This avoids piecemeal adjudication of these 
claims.  
See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the notice 
required by the Court in Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008), including notice that 
he should provide evidence of the impact 
of the disability on his daily life.

2.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to make 
the decision.  

3.  If possible, have the VA physician who 
examined the veteran in November 2006 
submit an addendum to the report of that 
evaluation.  Specifically, the examiner is 
asked to review the claims folder and 
render an opinion as to the severity of 
the service connected foot disability 
prior to the January 2007 amputation, 
whether the disability caused actual loss 
of use of the foot, and whether no 
effective function remained other than 
that which would be served by an 
amputation with use of a suitable 
prosthetic.  

Finally, the examiner is asked to render 
an opinion as to whether the congenital 
left foot deformity, caused marked 
interference with employment or whether 
the service connected disabilities 
precluded gainful employment.

If the examiner is not available, another 
competent medical professional may review 
the claims folder and provide the 
necessary opinions.  If further 
examination is needed, such examination 
should be arranged.

4.  If the claims are not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




